                 Case 18-10248-MFW              Doc 1196        Filed 10/23/18         Page 1 of 7



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

THE BON-TON STORES, INC., et al.,1                             Case No. 18-10248 (MFW)

                           Debtors.                            (Jointly Administered)


                NOTICE OF AMENDED2 AGENDA OF MATTERS SCHEDULED
                  FOR HEARING ON OCTOBER 25, 2018 AT 3:00 P.M. (ET)

RESOLVED/ADJOURNED MATTERS

1.       Motion of Ronada Vargas for Relief From Stay Under Section 362 of the Bankruptcy
         Code [D.I. 404, 3/27/18]

         Response/Objection Deadline:                           April 13, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:                         None.

         Related Documents:                                     None.

         Status:     By agreement of the parties, this matter is adjourned until November 20, 2018 at
                     10:30 a.m. (ET).

2.       Motion of Westshore Mall Investors LLC for Immediate Payment of Rent and Other
         Lease Obligations Pursuant to Section 365(d)(3) of the Bankruptcy Code [D.I. 704,
         5/15/18]

         Response/Objection Deadline:                           June 1, 2018 at 4:00 p.m. (ET) [Extended
                                                                for Debtors until June 12, 2018]

         Responses/Objections Received:                         None.

         Related Documents:

                A.   Notice of Withdrawal of Document [D.I. 1152, 10/3/18]


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: The Bon-Ton Stores, Inc. (5229); The Bon-Ton Department Stores, Inc. (9309); The Bon-Ton Giftco,
LLC (2805); Carson Pirie Scott II, Inc. (2140); Bon-Ton Distribution, LLC (5855); McRIL, LLC (5548); Bonstores
Holdings One, LLC (8574); Bonstores Realty One, LLC (8931); Bonstores Holdings Two, LLC (8775); and
Bonstores Realty Two, LLC (9075). The headquarters for the above-captioned Debtors is 2801 East Market Street,
Bldg. E, York, Pennsylvania 17402.
2
     Amended items appear in bold.
01:23767293.2
                 Case 18-10248-MFW         Doc 1196         Filed 10/23/18   Page 2 of 7



         Status: This matter has been withdrawn.
3.       Motion to Amend Claim as Complaint to Determine Dischargeability, filed by The Wine
         Experience at Jordan Creek, L.C. [D.I. 862, 6/19/18]

         Response/Objection Deadline:                   At the hearing

         Responses/Objections Received:                 None.

         Related Documents:

                A.   Notice of Motion [D. I. 994, 8/8/18]

         Status:     By agreement of the parties, this matter is adjourned until November 20, 2018 at
                     10:30 a.m. (ET).

4.       Amended Motion of Joanne Edmister for Relief from Stay [D.I. 1121, 9/24/18]

         Response/Objection Deadline:                   October 18, 2018 at 4:00 p.m. (ET)
                                                        [Extended for the Debtors]

         Responses/Objections Received:                 None.

         Related Documents:                             None.

         Status:     By agreement of the parties, this matter is adjourned until November 20, 2018 at
                     10:30 a.m. (ET).

5.       Debtors’ Sixteenth (16th) Omnibus Motion for Entry of an Order, Pursuant to Sections
         105(a) and 365(a) of the Bankruptcy Code, Authorizing the Debtors to Reject Certain
         Executory Contracts, Nunc Pro Tunc to the Rejection Effective Dates [D.I. 100, 9/18/18]

         Response/Objection Deadline:                   October 2, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:                 None.

         Related Documents:

                A.   Order [D.I. 1157, 10/9/18]

         Status:     An order has been entered.

UNCONTESTED MATTERS – CERTIFICATIONS FILED

6.       Debtors’ Fourth Omnibus Motion for Entry of an Order, Pursuant to Sections 105(a) and
         365(a) of the Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory
         Contracts, Nunc Pro Tunc to the Rejection Effective Dates [D.I. 835, 6/11/18]


                                                    2
01:23767293.2
                 Case 18-10248-MFW         Doc 1196      Filed 10/23/18   Page 3 of 7



         Response/Objection Deadline:                   June 25, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.   Objection of Spark Foundry [D.I. 883, 6/25/18]

         Related Documents:

                B.   Order [D.I. 897, 7/3/18]

                C.   Certification of Counsel [D.I. 1180, 10/22/18]

                D.   Second Order [D.I. 1189, 10/23/18]

         Status: Orders have been entered.

7.       Debtors’ Thirteenth (13th) Omnibus Motion for Entry of an Order, Pursuant to Sections
         105(a), 365(a), and 554(a) of the Bankruptcy Code, Authorizing the Debtors to Reject
         Certain Unexpired Leases of Nonresidential Real Property Nunc Pro Tunc to August 31,
         2018 [D.I. 1046, 8/30/18]

         Response/Objection Deadline:                   September 13, 2018 at 4:00 p.m. (ET)

         Responses/Objections Received:

                A.   Limited Objection of Muscatine Mall Management II, LLC [D.I 1078, 9/13/18]

         Related Documents:

                B.   Order [D.I. 1130, 9/24/18]

                C.   Certification of Counsel [D.I. 1181, 10/22/18]

                D.   Supplemental Order [D.I. 1190, 10/23/18]

         Status: Orders have been entered.

CONTESTED MATTER GOING FORWARD

8.       Joint Motion of the Debtors and Bon-Ton Purchaser for Entry of an Order Authorizing (I)
         the Sale of Real Property Free and Clear of Liens, Claims, Interests, and Encumbrances
         and/or, in the Alternative, (II) the Rejection of Executory Contract and Unexpired Lease,
         and Granting Related Relief [D.I. 1155, 10/4/18]

         Response/Objection Deadline:                   October 18, 2018 at 4:00 p.m. (ET)



                                                    3
01:23767293.2
                 Case 18-10248-MFW         Doc 1196      Filed 10/23/18    Page 4 of 7



         Responses/Objections Received:

                A.   Objection of Edens Plaza LLC and Edens Annex LLC [D.I. 1170, 10/18/18]

         Related Documents:

                B.   Reply in Support of Joint Motion [D.I. 1179, 10/22/18]

         Status:     This matter is going forward.

FEE APPLICATIONS

9.       Second Interim Fee Applications [See Exhibit A attached hereto]

         Responses Received:                             None.

         Related Documents:                              See Exhibit A hereto.

                A.    Order Approving Second Interim Fee Application of Debtors’ Professionals
                      [D.I. 1176, 10/22/18]

                B.    Certificate of No Objection [D.I. 1182, 10/23/18]

                C.    Order Granting Second Interim Fee Application of Zolfo Cooper, LLC
                      [D.I. 1191, 10/23/18]

         Status:      Orders have been entered.

10.      First and Final Fee Application of A&G Realty Partners, LLC for Compensation for
         Services Rendered as Real Estate Advisor to the Debtors for the Period of February 4,
         2018 Through and Including April 30, 2018 [D.I. 1087, 9/14/18]

         Response/Objection Deadline:                    October 4, 2018 at 4:00 p.m. (ET)

         Responses Received:                             None.
         Related Documents:

                A.   Certification of Counsel [D.I. 1162, 10/10/18]

                B.   Order [D.I. 1192, 10/23/18]

         Status:     An order has been entered.

11.      Third Monthly and Final Fee Application of Joseph A. Malfitano, PLLC for Allowance
         of Compensation for Services Rendered and Reimbursement of Expenses as Special
         Transactional Counsel for the Debtors for the Period From February 4, 2018 Through
         August 31, 2018 [D.I. 1093, 9/17/18]

                                                     4
01:23767293.2
                 Case 18-10248-MFW        Doc 1196       Filed 10/23/18    Page 5 of 7




         Response/Objection Deadline:                    October 9, 2018 at 4:00 p.m. (ET)

         Responses Received:                             None.

         Related Documents:

                A.   Certificate of No Objection [D.I. 1165, 10/12/18]

                B.   Order [D.I. 1194, 10/23/18]

         Status:     An order has been entered.


Dated:      October 23, 2018
            Wilmington, Delaware             /s/ Andrew L. Magaziner
                                             Pauline K. Morgan (No. 3650)
                                             Sean T. Greecher (No. 4484)
                                             Andrew L. Magaziner (No. 5426)
                                             Elizabeth S. Justison (No. 5911)
                                             YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                             Rodney Square
                                             1000 North King Street
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 571-6600
                                             Facsimile: (302) 571-1253

                                             -and-

                                             Kelley A. Cornish
                                             Elizabeth R. McColm
                                             Alexander Woolverton
                                             Michael J. Colarossi
                                             PAUL, WEISS, RIFKIND, WHARTON &
                                             GARRISON LLP
                                             1285 Avenue of the Americas
                                             New York, New York 10019
                                             Telephone: (212) 373-3000
                                             Facsimile: (212) 757-3990

                                             Co-Counsel to the Debtors and
                                             Debtors in Possession




                                                     5
01:23767293.2
                Case 18-10248-MFW        Doc 1196      Filed 10/23/18   Page 6 of 7



                                            EXHIBIT A

                    INDEX OF SECOND INTERIM FEE APPLICATIONS

A.       Paul, Weiss, Rifkind, Wharton & Garrison LLP [D.I. 1084, 9/14/18]

         1.      Fourth Monthly Fee Statement of Paul, Weiss, Rifkind, Wharton & Garrison LLP
                 as Counsel to the Debtors and Debtors in Possession for Allowance of
                 Compensation and Reimbursement of Expenses Incurred for the period of May 1,
                 2018 through May 31, 2018 [D.I. 869, 6/20/18]

         2.      Certificate of No Objection [D.I. 920, 7/11/18]

         3.      Fifth Monthly Fee Statement of Paul, Weiss, Rifkind, Wharton & Garrison LLP
                 as Counsel to the Debtors and Debtors in Possession for Allowance of
                 Compensation and Reimbursement of Expenses Incurred for the period of June 1,
                 2018 through July 31, 2018 [D.I. 1083, 9/14/18]

         4.      Certificate of No Objection [D.I. 1159, 10/9/18]

         5.      Supplement to Second Interim Fee Application [D.I. 1085, 9/14/18]

B.       Young Conaway Stargatt & Taylor, LLP [D.I. 1084, 6/15/18]

         1.      Fourth Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                 Allowance of Compensation for Services Rendered and Reimbursement of
                 Expenses as Co-Counsel to the Debtors for the Period from May 1, 2018 through
                 May 31, 2018 [D.I. 870, 6/20/18]

         2.      Certificate of No Objection [D.I. 921, 7/11/18]

         3.      Fifth Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                 Allowance of Compensation for Services Rendered and Reimbursement of
                 Expenses as Co-Counsel to the Debtors for the Period June 1, 2018 through June
                 30, 2018 [D.I. 973, 7/25/18]

         4.      Certificate of No Objection [D.I. 1007, 8/16/18]

         5.      Sixth Monthly Application of Young Conaway Stargatt & Taylor, LLP for
                 Allowance of Compensation for Services Rendered and Reimbursement of
                 Expenses as Co-Counsel to the Debtors for the Period from July 1, 2018 through
                 July 31, 2018 [D.I. 1035, 8/27/17]

         6.      Certificate of No Objection [D.I. 1107, 9/19/18]

         7.      Supplement to Second Interim Fee Application of Young Conaway Stargatt &
                 Taylor, LLP [D.I. 1086, 9/14/18]



01:23767293.2
                Case 18-10248-MFW        Doc 1196      Filed 10/23/18   Page 7 of 7



C.       Zolfo Cooper, LLC [D.I. 1080, 9/14/18]

         1.      Fourth Monthly Application for Compensation and Reimbursement of Expenses
                 of Pachulski Stang Ziehl & Jones LLP, as Counsel to the Official Committee of
                 Unsecured Creditors for the Period from May 1, 2018 through May 31, 2018 [D.I.
                 926, 7/12/18]

         2.      Certificate of No Objection [D.I. 992, 8/7/18]

         3.      Fifth Monthly Application for Compensation and Reimbursement of Expenses of
                 Pachulski Stang Ziehl & Jones LLP, as Counsel to the Official Committee of
                 Unsecured Creditors for the Period from June 1, 2018 through July 31, 2018 [D.I.
                 1067, 9/7/18]

         4.      Certificate of No Objection [D.I. 1145, 10/1/18]




                                                  2
01:23767293.2
